Citation Nr: 0928436	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disability, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a chronic left hip 
disability, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for a chronic right 
knee disability, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In April 2009, the Veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective evidence of a current right hip disability is 
not shown.

3.  Objective evidence of a current left hip disability is 
not shown.

4.  Objective evidence of a current right knee disability is 
not shown.


CONCLUSIONS OF LAW

1.  A chronic right hip disability was neither incurred in 
nor aggravated by active military service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

2.  A chronic left hip disability was neither incurred in nor 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

3.  A chronic right knee disability was neither incurred in 
nor aggravated by active military service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claims of entitlement to service 
connection for chronic right and left hip disabilities and 
chronic right knee disability, the Board observes that VA 
issued VCAA notices to the Veteran in July 2005 and September 
2005 letters which informed him of the evidence generally 
needed to support claims of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Both VCAA 
notice letters were issued prior to the December 2005 rating 
decision from which the instant appeal arises.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claims prior to the initial decision.  

Although the Veteran was not provided with notice of the type 
of evidence necessary to establish initial disability ratings 
and effective dates for the disabilities on appeal pursuant 
to Dingess/Hartman, supra, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claims for service connection for these disabilities, any 
questions as to the appropriate initial disability ratings or 
effective dates to be assigned are rendered moot.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claims prior to the initial decision.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to these claims.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluations are 
of record, as well as a transcript of the Veteran's testimony 
at a personal hearing, and these records were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  With respect to the VA orthopedic examinations 
provided the Veteran in August and October 2005, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examiner's 
opinions obtained in this case are adequate, as they are 
predicated on a reading of the service and VA medical records 
in the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record, to include the Veteran's 
service and VA medical records and the statements of the 
appellant, and provides complete rationales for the opinions 
stated.  There is adequate medical evidence of record to make 
a determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Likewise, although the Veteran has identified outstanding 
records from the Oak Harbor, Washington Naval Hospital, a 
written response from the Naval Hospital to VA's requests 
indicates that the facility does not have medical records for 
the Veteran.  Likewise, VA has made documented efforts to 
obtain all of the Veteran's service treatment records and has 
been advised that there are no additional available service 
treatment records.  Based on the foregoing, it is clear that 
further requests for service treatment records for the 
Veteran would be futile.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The Veteran contends that he currently has chronic right and 
left hip disabilities and a right knee disability, which he 
identifies as chronic strains as a result of an in-service 
injury.  Alternatively, he contends that any currently 
diagnosed right or left hip disability or right knee 
disability is either the proximate result of his service-
connected or is aggravated by such.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

After carefully considering all of the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for chronic right or left hip disability or for a 
chronic right knee disability.  Initially, the Board 
acknowledges that the Veteran indicated he had right knee 
pain in a March 2005 report of medical history.  Although a 
separation medical examination report is not of record, the 
available service treatment records show treatment for only 
left knee complaints.  In this regard, the Board notes that 
service connection has been granted for residuals of a left 
knee strain, as well as for a low back strain with disc 
disease.  

The objective medical evidence of record does not show any 
currently diagnosed right or left hip disability or any right 
knee disability.  In fact, an August 2005 VA general medical 
examiner specifically found no abnormality upon examination 
of the right knee and noted right knee range of motion from 0 
to 140 degrees.  Moreover, in an October 2005 VA orthopedic 
examination, the same examiner, while noting the Veteran's 
complaints of pain in his hips and knees some days and then 
no pain on other days, upon examination found the general 
appearance of both knees and hips to be within normal limits.  
The Veteran's posture and gait were observed to be normal and 
there was no sign of abnormal weightbearing when examining 
the feet.  Range of motion testing in both hips and the right 
knee revealed no limitation of motion and the examiner found 
no evidence of pain in either hip or right knee during range 
of motion testing.  The examiner specifically found no 
pathology in either the right or left hip to render a 
diagnosis.  Likewise, the examiner found no pathology to 
render a diagnosis for the Veteran's right knee complaints.  
X-ray studies of both hips and right knee revealed no 
abnormalities.  Moreover, VA treatment records, dating from 
June 2005 to February 2009, show that despite the Veteran's 
complaints of intermittent right knee and joint pain in 
January 2006, December 2006, January 2007 and August 2007, 
and of intermittent "popping" of the hips in January 2006, 
there are no objective medical findings, treatment or 
diagnoses.  VA has requested the Veteran submit evidence of 
current right and left hip, as well as right knee 
disabilities.  Indeed, at the time of the Veteran's April 
2009 hearing, the undersigned held his record open for an 
additional 60 days to afford him an opportunity to submit a 
written opinion from his VA physician regarding his claimed 
disabilities.  However, the Veteran has not submitted any 
medical evidence of currently diagnosed right or left hip or 
right knee disability; nor has he or VA been able to obtain 
copies of any treatment records showing such.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disabilities for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran 
currently has a right or left hip disability or a right knee 
disability.

Although the Veteran believes he currently has right and left 
hip and right knee disabilities as a result of an inservice 
injury or his service-connected back and left knee 
disabilities, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, while the Board has considered the 
Veteran's reports of pain, the Court has held that symptoms 
alone without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Despite 
the Veteran's complaints of pain, the objective medical 
evidence of record fails to show any such diagnosed or 
identifiable underlying disability with regard to his claims.  
Accordingly, the claims for service connection for right hip, 
left hip and right knee disabilities must be denied.


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


